Name: Commission Regulation (EC) NoÃ 617/2008 of 27Ã June 2008 laying down detailed rules for implementing Regulation (EC) NoÃ 1234/2007 as regards marketing standards for eggs for hatching and farmyard poultry chicks
 Type: Regulation
 Subject Matter: animal product;  marketing;  agricultural policy;  agricultural activity;  research and intellectual property
 Date Published: nan

 28.6.2008 EN Official Journal of the European Union L 168/5 COMMISSION REGULATION (EC) No 617/2008 of 27 June 2008 laying down detailed rules for implementing Regulation (EC) No 1234/2007 as regards marketing standards for eggs for hatching and farmyard poultry chicks THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 121(f) in conjunction with Article 4 thereof, Whereas: (1) As of 1 July 2008, Council Regulation (EEC) No 2782/75 of 29 October 1975 on the production and marketing of eggs for hatching and of farmyard poultry chicks (2) is repealed by Regulation (EC) No 1234/2007. (2) Certain provisions and obligations laid down in Regulation (EEC) No 2782/75 have not been incorporated in Regulation (EC) No 1234/2007. (3) Certain appropriate provisions and obligations should therefore be adopted within the framework of a Regulation laying down detailed rules for implementing Regulation (EC) No 1234/2007 in order to ensure the continuity and smooth running of the common organisation of the market, and in particular marketing standards. (4) Regulation (EC) No 1234/2007 lays down the basic requirements which eggs for hatching and farmyard poultry chicks must satisfy to be marketed in the Community. For the sake of clarity, new detailed rules for the implementation of those requirements should be laid down. Commission Regulation (EEC) No 1868/77 (3), which lays down detailed rules for the application of Regulation (EEC) No 2782/75, should therefore be repealed and replaced by a new Regulation. (5) Regulation (EC) No 1234/2007 laid down certain rules for the production and marketing of eggs for hatching and of farmyard poultry chicks. The implementation of these rules requires rules of application aimed, inter alia, at preventing the marketing of eggs removed from the incubator unless they have a special distinguishing mark, at specifying the markings to be made on eggs and the packaging of eggs for hatching and chicks, and providing for communication of the necessary information. (6) Each establishment should be given a distinguishing registration number based on a code drawn up in each Member State so that it is possible to determine the activity in which the establishment is engaged. (7) The collection system for data concerning intra-Community trade in and production of chicks and eggs for hatching should be adequately maintained in order to establish short-term production estimates. It is for each Member State to lay down the penalties for infringements of these provisions. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Definitions For the purposes of this Regulation: 1. eggs for hatching means poultry eggs falling within subheadings 0407 00 11 and 0407 00 19 of the Combined Nomenclature intended for the production of chicks, classified according to species, category and type and identified in accordance with this Regulation, produced in the Community or imported from third countries; 2. chicks means live farmyard poultry the weight of which does not exceed 185 grammes, either produced in the Community or imported from third countries and falling within subheadings 0105 11 and 0105 19 of the Combined Nomenclature, of the following categories: (a) utility chicks: chicks of one of the following types: (i) table type chicks: chicks intended to be fattened and slaughtered before reaching sexual maturity; (ii) laying chicks: chicks intended to be raised with a view to the production of eggs for consumption; (iii) dual-purpose chicks: chicks intended either for laying or for the table; (b) parent stock chicks: chicks intended for the production of utility chicks; (c) grandparent stock chicks: chicks intended for the production of parent stock chicks; 3. establishment means the establishment or part of an establishment for each of the following sectors of activity: (a) pedigree breeding establishment: an establishment for the production of eggs for hatching intended for the production of grandparent stock, parent stock or utility chicks; (b) breeding establishment: an establishment for the production of eggs for hatching intended for the production of utility chicks; (c) hatchery: an establishment for incubating eggs, hatching and supplying chicks; 4. capacity means the maximum number of eggs for hatching which may be placed simultaneously in incubators excluding hatchers. Article 2 Registration of establishments 1. Every establishment shall be registered, at its request, by the competent agency appointed by the Member State and shall receive a distinguishing number. The distinguishing number may be withdrawn from establishments which do not comply with the provisions of this Regulation. 2. All applications for registration of one of the establishments referred to in paragraph 1 shall be addressed to the competent authority of the Member State in whose territory the establishment is located. This authority shall allocate to the establishment being registered a distinguishing number comprising one of the codes listed in Annex I, together with an identifying number so allocated that it is possible to determine the activity in which the establishment is engaged. 3. Member States shall inform the Commission without delay of any changes in the code of distinguishing numbers used to determine the activity in which the establishment is engaged. Article 3 Marking of eggs for hatching and their packaging 1. Eggs for hatching, used for chick production, shall be marked individually. 2. The individual marking of eggs for hatching, used for chick production, shall be carried out at the producer establishment, which shall print its distinguishing number on the eggs. The letters and figures shall be indicated in indelible black ink at least 2 mm high and 1 mm wide. 3. Member States may authorise, by derogation, the marking of eggs for hatching in a different manner from that presented in paragraph 2, provided that it is in black, indelible, clearly visible, and at least 10 mm2 in area. Such marking shall be carried out prior to insertion into the incubator, either at a producer establishment, or at a hatchery. Member States exercising this power shall inform the other Member States and the Commission thereof and shall communicate to them the provisions made to that end. 4. Eggs for hatching shall be transported in perfectly clean packs, containing only eggs for hatching of the same species, category and type of poultry, originating in one establishment, and bearing one of the markings listed in Annex II. 5. In order to comply with the provision in force in certain importer third countries, eggs for hatching intended for export and their packaging may bear particulars other than those provided for in this Regulation, provided that they are not likely to be confused with the latter and with those provided for in Article 121(d) of Regulation (EC) No 1234/2007 and its implementing Regulations. 6. Packs or containers of any type in which these eggs are transported shall bear the distinguishing number of the producer establishment. 7. Only eggs for hatching marked in accordance with this Article may be transported or traded between Member States. 8. Eggs for hatching from third countries may be imported only if they bear, in type at least 3 mm high, the name of the country of origin and the printed words Ã couver, broedei, rugeaeg, Bruteier, ÃÃ Ã ¿Ã  Ã µÃ ºÃ ºÃ Ã »Ã ±Ã Ã ¹Ã ½, para incubar, hatching, cova, para incubaÃ §Ã £o, haudottavaksi, fÃ ¶r klÃ ¤ckning, lÃ ­hnutÃ ­, haue, inkubÃ cija, perinimas, keltetÃ ©sre, tifqis, do wylÃgu, valjenje, liahnutie, Ã ·Ã ° Ã »Ã Ã ¿Ã µÃ ½Ã µ, incubare. Their packaging must contain only eggs for hatching of the same species, category and type of poultry from the same country of origin and sender, and must bear at least the following particulars: (a) the information shown on the eggs; (b) the species of poultry from which the eggs come; (c) the sender's name or business name and address. Article 4 Marking of packs containing chicks 1. The chicks shall be packed by species, type and category of poultry. 2. The boxes shall contain only chicks from the same hatchery and shall show at least the distinguishing number of the hatchery. 3. Chicks originating in third countries may be imported only if they are grouped in accordance with paragraph 1. The boxes must contain only chicks from the same country of origin and sender and shall bear at least the following particulars: (a) the name of the country of origin; (b) the species of poultry to which the chicks belong; (c) the sender's name or business name and address. The markings to be made on packaging shall be made in indelible black ink, in letters or figures at least 20 mm high and 10 mm wide, drawn 1 mm thick. Article 5 Accompanying documents 1. An accompanying document shall be drawn up in respect of each batch of eggs for hatching or chicks dispatched and shall bear at least the following particulars: (a) the name or business name and address of the establishment and its distinguishing number; (b) the number of eggs for hatching or chicks according to species, category and type of poultry; (c) the date of dispatch; (d) the name and address of the consignee. 2. As regards batches of eggs for hatching and of chicks imported from third countries, the distinguishing number of the establishment must be replaced by the name of the country of origin. Article 6 Records Each hatchery shall record, by species, category (parent, grandparent or utility stock) and type (table use, laying or dual purpose): (a) the date on which the eggs were placed in incubation, the number of incubated eggs and the distinguishing number of the establishment in which the eggs for hatching were produced; (b) the date of hatching and the number of hatched chicks intended for actual use; (c) the number of incubated eggs removed from the incubator and the identity of the buyer. Article 7 Use of eggs removed from the incubator Incubated eggs removed from the incubator shall be used for purposes other than human consumption. They may be used as industrial eggs within the meaning of the second paragraph, point (h) of Article 1 of Regulation (EC) No 589/2008 (4). Article 8 Communications 1. Each hatchery shall communicate monthly to the competent agency of the Member State, by species, category and type, the number of eggs for hatching placed in incubation and the number of chicks hatched intended for actual use. 2. Statistical data on flocks of grandparent stock and parent stock birds shall be requested as required from establishments other than those referred to in paragraph 1, according to the rules and conditions adopted in accordance with the procedure laid down in Article 195(2) of Regulation (EC) No 1234/2007. 3. The Member States shall, as soon as the data referred to in paragraphs 1 and 2 is received and analysed, communicate to the Commission a monthly summary based on the data for the previous month. In addition, the summary submitted by the Member States shall show the number of chicks imported and exported during the same month, according to species, category and type of poultry. 4. The standard form for the summary referred to in paragraph 3 is contained in Annex III. This summary shall be forwarded by Member States to the Commission each calendar month not later than four weeks after the end of the month to which the figures refer. 5. Member States may use the standard form for the summary (Part I) contained in Annex III to collect from the hatcheries the information referred to in paragraphs 1 and 2. 6. Member States may specify that in respect of chicks several copies of the accompanying document referred to in Article 5 shall be drawn up. In this case, one copy of the document shall be sent to the competent agency referred to in Article 9 on importation or exportation or at the time of intra-Community trade. 7. Member States who use the procedure referred to in paragraph 6 shall inform the other Member States and the Commission thereof. Article 9 Inspection agencies Agencies appointed by each Member State shall check that the provisions of this Regulation are observed. The list of these agencies shall be communicated to the other Member States and to the Commission at the latest one month before the date of entry into force of this Regulation. Any amendment to this list shall be communicated to the other Member States and to the Commission not later than one month after the amendment is made. Article 10 Penalties Member States shall take all necessary measures to impose penalties for any infringement of the Regulations on the production and marketing of eggs for hatching and of farmyard poultry chicks. Article 11 Reporting Before 30 January each year Member States shall send to the Commission statistics on the structure and activity of hatcheries, using the standard form contained in Annex IV. Article 12 Repeal Regulation (EEC) No 1868/77 is hereby repealed with effect from 1 July 2008. References to the repealed Regulation and to Regulation (EEC) No 2782/75 shall be construed as references to this Regulation and should be read in accordance with the correlation table in Annex V. Article 13 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply with effect from 1 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 510/2008 (OJ L 149, 7.6.2008, p. 61). (2) OJ L 282, 1.11.1975, p. 100. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (3) OJ L 209, 17.8.1977, p. 1. Regulation as last amended by Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). (4) OJ L 163, 24.6.2008, p. 6. ANNEX I Codes referred to in Article 2(2) BE for Belgium BG for Bulgaria CZ for the Czech Republic DK for Denmark DE for the Federal Republic of Germany EE for Estonia IE for Ireland EL for Greece ES for Spain FR for France IT for Italy CY for Cyprus LV for Latvia LT for Lithuania LU for Luxembourg HU for Hungary MT for Malta NL for the Netherlands AT for Austria PL for Poland PT for Portugal RO for Romania SI for Slovenia SK for Slovakia FI for Finland SE for Sweden UK for the United Kingdom ANNEX II Marking referred to in Article 3(4)  : in Bulgarian : Ã Ã ¹Ã Ã ° Ã ·Ã ° Ã »Ã Ã ¿Ã µÃ ½Ã µ  : in Spanish : huevos para incubar  : in Czech : nÃ ¡sadovÃ ¡ vejce  : in Danish : RugeÃ ¦g  : in German : Bruteier  : in Estonian : Haudemunad  : in Greek : Ã ±Ã Ã ³Ã ¬ ÃÃ Ã ¿Ã  Ã µÃ ºÃ ºÃ Ã »Ã ±Ã Ã ¹Ã ½  : in English : eggs for hatching  : in French : Ã ufs Ã couver  : in Italian : uova da cova  : in Latvian : inkubÃ jamas olas  : in Lithuanian : kiauÃ ¡iniai perinimui  : in Hungarian : KeltetÃ tojÃ ¡s  : in Maltese : bajd tat-tifqis  : In Dutch : Broedeieren  : in Polish : jaja wylÃgowe  : in Portuguese : ovos para incubaÃ §Ã £o  : in Romanian : ouÃ  puse la incubat  : in Slovak : nÃ ¡sadovÃ © vajcia  : In Slovene : valilna jajca  : In Finnish : munia haudottavaksi  : In Swedish : KlÃ ¤ckÃ ¤gg ANNEX III MONTHLY SUMMARY OF PRODUCTION AND MARKETING OF EGGS FOR HATCHING AND FARMYARD POULTRY CHICKS PART I Country: Year: 1 000 units Description January February March April May June July August September October November December A. Eggs for hatching placed in incubation Cocks, hens, chickens Grandparent and parent laying Utility laying Grandparent and parent meat Utility meat mixed Ducks Utility Geese Turkeys Guinea fowl B. How chicks are used Cocks, hens, chickens Grandparent and parent females laying Females reared for laying laying Grandparent and parent females meat Males and females for fattening meat mixed Ducks Males and females for fattening Geese Turkeys Guinea fowl Cocks, hens, chickens Cockerels for sexing EXTERNAL TRADE IN FARMYARD POULTRY CHICKS PART II Country: Year: 1 000 units Intra-community trade January February March April May June July August September October November December IMPORTS Cocks, hens, chickens Chicks: grandparent and parent females laying Chicks: use laying Chicks: grandparent and parent females meat Chicks: use meat mixed Ducks Geese Turkeys Chicks: use Guinea fowl EXPORTS Cocks, hens, chickens Chicks: grandparent and parent females laying Chicks: use laying Chicks: grandparent and parent females meat Chicks: use meat mixed Ducks Geese Turkeys Chicks: use Guinea fowl Imports from ¦ and exports to third countries January February March April May June July August September October November December IMPORTS Cocks, hens, chickens Chicks: grandparent and parent females laying Chicks: use laying Chicks: grandparent and parent females meat Chicks: use meat mixed Ducks Geese Turkeys Chicks: use Guinea fowl EXPORTS Cocks, hens, chickens Chicks: grandparent and parent females laying Chicks: use laying Chicks: grandparent and parent females meat Chicks: use meat mixed Ducks Geese Turkeys Chicks: use Guinea fowl To be sent to : 1. Directorate-General for Agriculture, Division for Poultry Products, rue de la Loi 200, B-1049 Brussels. 2. Statistical Office of the European Communities Agricultural Statistics, Luxembourg 1, European Centre, PO Box 1907, Luxembourg. ANNEX IV STRUCTURE AND UTILISATION OF HATCHERIES ANNEX V Correlation table Regulation (EEC) No 2782/75 Regulation (EEC) No 1868/77 This Regulation Article 1  Article 1 Article 3  Article 2(1)  Article 1(1) Article 2(2) and Annex I  Article 1(2) Article 2(3) Article 5(1)  Article 3(1)  Article 2(1) Article 3(2)  Article 2(2) first subparagraph Article 3(3)  Article 2(2) second subparagraph Article 3(6)  Article 2(2) third subparagraph Article 3(3) Article 5(2)  Article 3(4) and Annex II Article 5(3)  Article 3(5) Article 6  Article 3(8)  Article 2(3) Article 3(7) Article 11  Article 4(1) and (2) Article 12  Article 4(3) first subparagraph  Article 3 Article 4(3) second subparagraph Article 13  Article 5 Article 7  Article 6 Article 8  Article 7 Article 9  Article 8(1) and (2) Article 10(1)  Article 8(3)  Article 4(1) Article 8(4)  Article 4(2) Article 8(5)  Article 4(3) Article 8(6)  Article 4(4) Article 8(7) Article 16  Article 9  Article 5 Article 10  Article 6 Article 11  Article 7 Article 12, first paragraph  Article 8 Article 13  Annex I Annex III  Annex II Annex IV